     Case 3:20-cv-00544-MMA-DEB Document 18 Filed 02/03/21 PageID.70 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    ERIC MICHAEL CONIGLIO CDCR                       Case No.: 20-cv-544-MMA (DEB)
      #F12861,
12
                                      Plaintiff,       ORDER GRANTING JOINT
13                                                     MOTION TO AMEND
      v.                                               SCHEDULING ORDER
14
                                                       [Dkt No. 17] AND AMENDED
      M. SIGALA, et al.,,
15                                                     SCHEDULING ORDER
                                     Defendant.
16
17
           Before the Court is the parties’ Joint Motion to Modify Scheduling Order. Dkt No.
18
     17. With good cause appearing, the Court grants the Motion. The new Scheduling Order
19
     dates are as follows:
20
                             Event                                  Deadline/Date
21
      Mandatory Settlement Conference                    5/3/2021, 1:30 p.m.
22
      Mandatory Settlement Conference Briefs             4/26/2021
23    Fact Discovery Cutoff                              4/30/2021
24    Expert Witness Designations                        5/31/2021
25    Supplemental/Rebuttal Expert Designations          6/25/2021
      Expert Witness Disclosures                         7/15/2021
26
      Supplemental/Rebuttal Expert Disclosures           7/30/2021
27    Dispositive Pretrial Motion Filing                 9/24/2021
28

                                                   1
                                                                               20-cv-544-MMA (DEB)
     Case 3:20-cv-00544-MMA-DEB Document 18 Filed 02/03/21 PageID.71 Page 2 of 2



 1         All other guidelines, deadlines, and requirements remain as previously set. See
 2   Dkt. No. 9 (Scheduling Order).
 3
           IT IS SO ORDERED.
 4
     Dated: February 3, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                         20-cv-544-MMA (DEB)
